RENDERED: APRIL 30, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1130-MR

COMMONWEALTH OF KENTUCKY                                             APPELLANT




v.               APPEAL FROM JEFFERSON CIRCUIT COURT
                  HONORABLE BRIAN C. EDWARDS, JUDGE
                        ACTION NO. 19-CR-002649


JACOBI WILSON                                                          APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, JONES, AND KRAMER, JUDGES.

GOODWINE, JUDGE: The Commonwealth appeals from the August 17, 2020

order of the Jefferson Circuit Court granting a motion to suppress evidence seized

from a warrantless search of Jacobi Wilson (“Wilson”). Because the

Commonwealth failed to meet its burden to prove the search and seizure were

reasonable, we affirm.
                                     BACKGROUND

              During the afternoon of September 18, 2019, Louisville Metro Police

Officers Gammons and Gadegaard were patrolling in an unmarked police vehicle.

They observed Wilson riding a bicycle on an unoccupied public sidewalk in

contravention of Louisville/Jefferson County Metro Government Code of

Ordinances (“Ordinances”) § 74.01(A).1 When Wilson crossed the street and

entered an alley, Officer Gammons, who was driving, performed a U-turn without

engaging the vehicle’s lights or sirens. While continuing to follow Wilson, he

briefly engaged the lights and sirens. Wilson did not stop. After the lights and

sirens were disengaged, Officer Gammons sped down the alley behind Wilson.

              Wilson pulled his bicycle to the side of the alley. Officer Gadegaard

then jumped from the vehicle and began chasing Wilson. Officer Gadegaard

yelled “stop” but did not identify himself as a police officer. Upon reaching

Wilson, Officer Gadegaard wrestled him to the ground and jumped on top of him.

Officer Gadegaard pressed his gun to Wilson’s face, yelled profanities, and

threatened to shoot him in the head. Wilson attempted to raise his hands,

apologized, and explained that he had not heard the officers because he was

wearing headphones. Officer Gadegaard discovered a firearm under Wilson’s


1
 “No person 11 years of age or older shall operate a bicycle on the sidewalks located within the
geographical boundary limits of Louisville/Jefferson County Metro Government[.]” Ordinances,
§ 74.01(A). Wilson concedes he violated this ordinance.

                                              -2-
jacket while sitting on top of him. Officer Gammons removed the firearm and

Wilson was placed under arrest.

                Wilson was subsequently indicted on possession of a handgun by a

convicted felon,2 carrying a concealed deadly weapon by a prior deadly weapon

felony offender,3 and receiving a stolen firearm.4 He was not charged with any

violations of city ordinances or traffic infractions. Wilson then moved to suppress

evidence seized by the officers, arguing the search and seizure were prohibited

under the Fourth Amendment of the United States Constitution and Section 10 of

the Kentucky Constitution.

                At the hearing on the motion to suppress, the trial court heard

testimony from Officers Gammons and Gadegaard, and footage from their body

cameras was entered into the record. The trial court granted Wilson’s motion on

grounds that the officers did not have probable cause to stop, pursue, or detain

Wilson. This appeal followed.5




2
    Kentucky Revised Statutes (“KRS”) 527.040, a Class C felony.
3
    KRS 527.020, a Class D felony.
4
    KRS 514.110, a Class D felony.
5
 Although an order granting a motion to suppress is interlocutory, KRS 22A.020(4) permits the
Commonwealth to appeal from it. Commonwealth v. Norton, 617 S.W.3d 826, 829 (Ky. App.
2021) (citations omitted).

                                               -3-
                                STANDARD OF REVIEW

                      The standard of review of a pretrial motion to
                suppress is twofold. First, we review the trial court’s
                findings of fact under a clearly erroneous standard.
                Under this standard, the trial court’s findings of fact will
                be conclusive if they are supported by substantial
                evidence. We then conduct a de novo review of the trial
                court’s application of the law to the facts to determine
                whether its decision is correct as a matter of law.

Whitlow v. Commonwealth, 575 S.W.3d 663, 668 (Ky. 2019) (citation and internal

quotation marks omitted).

                                         ANALYSIS

                On appeal, the Commonwealth argues: (1) the trial court’s findings of

fact are not supported by evidence in the record; and (2) the trial court misapplied

the law.

                First, the Commonwealth argues several of the trial court’s findings of

fact are clearly erroneous but does not cite to the record in support of this

argument. CR6 76.12(4)(c)(v) requires an appellant’s argument contain “ample

supportive references to the record[.]” A brief may be stricken for failure to

comply with this rule. Commonwealth v. Roth, 567 S.W.3d 591, 595 (Ky. 2019)

(citation omitted).

                Supporting factual assertions with pinpoint citations may,
                in fact, be the most substantial requirement of CR 76.12.
                Without pinpoint citations to the record, a court must sift

6
    Kentucky Rules of Civil Procedure.

                                             -4-
             through a record to [find] the basis for a claim for relief.
             Expeditious relief would cease to exist without this
             requirement. It is well-settled that an appellate court will
             not sift through a voluminous record to try to ascertain
             facts when a party has failed to comply with its
             obligation under [our rules of procedure] . . . to provide
             specific references to the record.
Id. (citations and internal quotation marks omitted). Despite claiming evidence in

the record refutes the trial court’s findings, the Commonwealth entirely fails to cite

to the record in its argument. Accordingly, we decline to address the merits of this

argument. Id. at 594 (citation omitted).

             Next, the Commonwealth argues the trial court misapplied the law in

granting Wilson’s motion to suppress evidence. Citizens are protected from

unreasonable government searches and seizures by the Fourth Amendment of the

United States Constitution and Section 10 of the Kentucky Constitution. Lydon v.

Commonwealth, 490 S.W.3d 699, 701-02 (Ky. App. 2016). “A search conducted

without a warrant is per se unreasonable.” Id. at 702 (citations omitted). “[T]he

exclusionary rule provides that evidence obtained from an illegal search is not

admissible against a defendant.” Laterza v. Commonwealth, 244 S.W.3d 754, 756

(Ky. App. 2008) (citation omitted). The Commonwealth bears the burden of

“justifying the search and seizure under one of the exceptions to the warrant

requirement.” Dunn v. Commonwealth, 199 S.W.3d 775, 776 (Ky. App. 2006)

(citations omitted).



                                           -5-
             The Commonwealth argues a warrant was not required herein because

Wilson committed a misdemeanor in the officers’ presence. KRS 431.005(1)(d)

authorizes an officer to make an arrest “[w]ithout a warrant when a misdemeanor,

as defined in KRS 431.060, has been committed in his or her presence[.]” KRS

431.060(2) defines misdemeanors as “[o]ffenses punishable by confinement other

than in the penitentiary, whether or not a fine or other penalty may also be

assessed[.]” The penalty for violating Louisville/Jefferson County Metro

Government Ordinance § 74.01(A) is a fine of not less than six dollars and not

greater than fifty dollars. Ordinances, § 74.99(A). Therefore, Wilson’s violation

of the city ordinance is not a misdemeanor under KRS 431.060(2).

             Instead, the Commonwealth argues Wilson committed a misdemeanor

under KRS 520.100(1)(a) by fleeing or evading the police in the second degree.

             As a pedestrian, and with intent to elude or flee, the
             person knowingly or wantonly disobeys a direction to
             stop, given by a person recognized to be a peace officer
             who has an articulable reasonable suspicion that a crime
             has been committed by the person fleeing, and in fleeing
             or eluding the person is the cause of, or creates a
             substantial risk of, physical injury to any person[.]

KRS 520.100(1)(a) (emphasis added). Again, the Commonwealth fails to cite to

the record in support of this argument and makes only the conclusory statement

that Wilson fled from the officers. Mere flight from an officer is insufficient to

prove an offense under KRS 520.100. See Commonwealth v. Jones, 217 S.W.3d



                                         -6-
190, 197 (Ky. 2006) (“But even if Jones’s retreat from Teagle is considered to be a

‘flight,’ that flight, in and of itself, is insufficient to establish probable cause.”)

(citations omitted).

              Herein, the Commonwealth fails to show either officer had an

articulable reasonable suspicion Wilson had committed a crime when Officer

Gadegaard directed him to stop. The Kentucky Penal Code defines a “crime” as

either a misdemeanor or a felony. KRS 500.080(2). A violation of a city

ordinance is neither a misdemeanor nor a felony. Singleton v. Commonwealth, 364

S.W.3d 97, 104 n.6 (Ky. 2012). Instead, such a violation is “of lesser stature than a

crime.” Id. at 105 (citation and internal quotation marks omitted). The

Commonwealth does not allege the officers suspected Wilson committed any

offense other than his violation of the city ordinance.7 Consequently, Wilson did

not commit a misdemeanor under KRS 520.100(1)(a) and, as a result, the officers

were without authority to arrest Wilson under KRS 431.005(1)(d).

              Because the Commonwealth failed to meet its burden to prove the

reasonableness of the officers’ warrantless search and seizure of Wilson, the trial

court properly suppressed the resulting evidence.




7
  Before the trial court, the Commonwealth alleged Wilson committed multiple traffic
infractions, but it has abandoned those claims in its argument on appeal.

                                              -7-
                                CONCLUSION

            Based on the foregoing, the order of the Jefferson Circuit Court is

affirmed.

            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Daniel Cameron                           Jazmin P. Smith
Attorney General of Kentucky             Louisville, Kentucky

Jeanne Anderson
Special Assistant Attorney General
Louisville, Kentucky




                                       -8-